USCA11 Case: 19-11779      Date Filed: 08/09/2021    Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-11779
                          ________________________

                    D.C. Docket No. 1:17-cv-00061-KD-MU

MATTHEW REEVES,

                                                              Petitioner - Appellant,

                                      versus

COMMISSIONER, ALABAMA
DEPARTMENT OF CORRECTIONS,

                                                             Respondent - Appellee.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                (August 9, 2021)

Before WILSON, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      In Reeves v. Commissioner, 836 F. App’x 733 (11th Cir. 2020), we rejected

the intellectual disability claim of Matthew Reeves—an Alabama death row

prisoner—but granted him habeas relief on the ground that his counsel had rendered
          USCA11 Case: 19-11779        Date Filed: 08/09/2021   Page: 2 of 2



ineffective assistance at the penalty phase. The Supreme Court, however, reversed.

It held that the Alabama Court of Criminal Appeals did not apply a per se rule

requiring the testimony of counsel to establish an ineffectiveness claim, and that its

decision rejecting Mr. Reeves’ ineffectiveness claim was not an unreasonable

application of clearly established federal law under 28 U.S.C. § 2254(d). See Dunn

v. Reeves, 141 S. Ct. 2405 (2021).

      As noted, we previously ruled against Mr. Reeves on his intellectual disability

claim. Given the Supreme Court’s decision on the ineffectiveness claim, we now

affirm the district court’s denial of habeas relief.

      AFFIRMED.




                                            2